Name: Commission Decision (EU) 2019/718 of 30 April 2019 on the proposed citizens' initiative entitled Ã¢ PRO-NUTRISCOREÃ¢ (notified under document C(2019) 3232)
 Type: Decision
 Subject Matter: foodstuff;  marketing;  parliament;  European construction;  consumption;  health
 Date Published: 2019-05-10

 10.5.2019 EN Official Journal of the European Union L 122/49 COMMISSION DECISION (EU) 2019/718 of 30 April 2019 on the proposed citizens' initiative entitled PRO-NUTRISCORE (notified under document C(2019) 3232) (Only the French text is authentic) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 211/2011 of the European Parliament and of the Council of 16 February 2011 on the citizens' initiative (1), and in particular Article 4 thereof, Whereas: (1) The subject matter of the proposed citizens' initiative entitled PRO-NUTRISCORE refers to the following: We are asking the European Commission to impose simplified Nutriscore  labelling on food products, to guarantee that consumers are provided with quality nutritional information and to protect their health. (2) The objectives of the proposed citizens' initiative refer to the following: 1. Make nutritional labelling easier to read and understand, so that the nutritional value of a food can be understood at a glance in the face of the diversity of food supply; 2. Take action on public health issues by encouraging professionals to improve the composition of their products; 3. Harmonise nutritional information at European level by imposing a single official labelling system, thereby putting an end to the confusion experienced by European consumers when faced by the plethora of existing logos. (3) The Treaty on European Union (TEU) reinforces citizenship of the Union and enhances further the democratic functioning of the Union by providing, inter alia, that every citizen is to have the right to participate in the democratic life of the Union by way of a European citizens' initiative. (4) To this end, the procedures and conditions required for the citizens' initiative should be clear, simple, user-friendly and proportionate to the nature of the citizens' initiative so as to encourage participation by citizens and to make the Union more accessible. (5) Legal acts of the Union for the purpose of implementing the Treaties can be adopted for approximation of the provisions laid down by law, regulation or administrative action in Member States which have as their object the establishment and functioning of the internal market, on the basis of Article 114 of the Treaty on the Functioning of the European Union (TFEU). (6) For these reasons, the proposed citizens' initiative does not manifestly fall outside the framework of the Commission's powers to submit a proposal for a legal act of the Union for the purpose of implementing the Treaties in accordance with Article 4(2)(b) of the Regulation. (7) Furthermore, the citizens' committee has been formed and the contact persons have been designated in accordance with Article 3(2) of the Regulation and the proposed citizens' initiative is neither manifestly abusive, frivolous or vexatious nor manifestly contrary to the values of the Union as set out in Article 2 TEU. (8) The proposed citizens' initiative entitled PRO-NUTRISCORE should therefore be registered, HAS ADOPTED THIS DECISION: Article 1 The proposed citizens' initiative entitled PRO-NUTRISCORE is hereby registered. Article 2 This Decision shall enter into force on 8 May 2019. Article 3 This Decision is addressed to the organisers (members of the citizens' committee) of the proposed citizens' initiative entitled PRO-NUTRISCORE, represented by Mr CÃ ©dric MUSSO and Mr Ivo MECHELS acting as contact persons. Done at Brussels, 30 April 2019. For the Commission Frans TIMMERMANS Vice-President (1) OJ L 65, 11.3.2011, p. 1.